
	

114 HR 4500 IH: Community Bank Reporting Relief Act
U.S. House of Representatives
2016-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4500
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2016
			Mr. Hultgren (for himself, Ms. Sewell of Alabama, and Mr. Luetkemeyer) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to permit certain depository institutions to use a short
			 form call report, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Community Bank Reporting Relief Act. 2.Short form call report (a)In generalSection 7(a) of the Federal Deposit Insurance Act (12 U.S.C. 1817(a)) is amended by adding at the end the following:
				
					(12)Short form reporting
 (A)In generalThe appropriate Federal banking agencies shall issue regulations allowing for a reduced reporting requirement for covered depository institutions when making the first and third report of condition for a year, as required pursuant to paragraph (3).
 (B)Covered depository institution definedFor purposes of this paragraph, the term covered depository institution means an insured depository institution that— (i)is highly rated and well capitalized (as defined under section 38(b)); and
 (ii)satisfies such other criteria as the appropriate Federal banking agencies determine appropriate. . (b)Report to CongressNot later than 180 days after the date of the enactment of this Act, and every 365 days thereafter until the appropriate Federal banking agencies (as defined under section 3 of the Federal Deposit Insurance Act) have issued the regulations required under section 7(a)(12)(A) of the Federal Deposit Insurance Act, such agencies shall submit to the Committee on Financial Services of the House of Representatives and the Committee on Banking, Housing, and Urban Affairs of the Senate a report describing the progress made in issuing such regulations.
			
